        Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 1 of 37




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



  COURTLAND SAVAGE,

                         Plaintiff,

  v.                                                Civil Action No. 19-2983 (ABJ)

  DEPARTMENT OF THE NAVY,

                         Defendant.



DECLARATION OF LIEUTENANT CLAYTON SWEARINGEN MCCARL, III, JAGC, USN

       I, CLAYTON SWEARINGEN MCCARL, III, declare:

       1.   I am a lieutenant on active duty in the United States Navy (“USN”).    I presently serve

as a general litigation attorney in the Department of the Navy (“DON”), Office of the Judge

Advocate General (“OJAG”), General Litigation Division (“Code 14”).       I have served in this

position since January 2020.

       2.   I am the agency counsel from the DON currently assigned to this case.    I have been

assigned as the agency counsel for this case since July 2020.   The statements I make in this

declaration are made on the basis of my own personal knowledge, my review of files relating to this

case, and information I have received in the performance of my official duties.

       3. Prior to my assignment as agency counsel for this case, CDR Jonathan E. Dowling,

JAGC, USN, was assigned as agency counsel from the time of the initial complaint.

       4.   Plaintiff submitted a Freedom of Information Act (FOIA) request for the investigating


                                                1
        Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 2 of 37




officer’s report with all endorsements for an Equal Opportunity complaint he previously submitted

based on allegations of racial discrimination.   The Commander, Naval Air Forces Pacific

(COMNAVAIRPAC1) provided the final endorsement on that investigation, and his staff located

the responsive investigation with all endorsements and enclosures in the command legal files

organized in a folder by Plaintiff’s command name.      The COMNAVAIRPAC responded to

Plaintiff’s FOIA request for an Equal Opportunity (EO) Investigation in a first production on May

17, 2019. Plaintiff appealed the (b)(5) and (b)(6) redactions, and the Navy denied Plaintiff’s FOIA

appeal in the first of four letters from the Director of the General Litigation Division on July 30,

2019. Exhibit B.     Plaintiff filed suit under the Freedom of Information Act on October 3, 2019.

        5.   In a second letter dated November 5, 2019, the Navy amended its prior decision and

directed the COMNAVAIRPAC to process Plaintiff’s request under both FOIA and the Privacy

Act.   Exhibit C.   On December 6, 2019, the COMNAVAIRPAC made a second production for

Plaintiff’s request based on both FOIA and the Privacy Act.     Plaintiff appealed the second

production, and the Navy denied the appeal in its third letter, dated March 31, 2020.     Exhibit D.

The third letter included a determination that the Privacy Act did not apply.    The third letter also

determined that (b)(7)(C) applies to the (b)(6) material.   Unlawful discrimination under the Navy

Equal Opportunity Program Manual, OPNAVINST 5354.1G (July 24, 2017), is a punitive order for

Naval service members.     “The full range of administrative and disciplinary actions is available to

address substantiated harassment or unlawful discrimination allegations. These include, but are not

limited to, formal counseling, comments in fitness reports and evaluations, non-judicial punishment

(NJP), courts-martial, and administrative separation.” OPNAVINST 5354.1G at 1-2.            The 10th


1
    The COMNAVAIRPAC is dual-hatted as Commander, Naval Air Forces (COMNAVAIRFOR).

                                                  2
          Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 3 of 37




Circuit considered similar facts in Ford and determined that the military investigation “was one

compiled for law enforcement purposes, as the investigation centered on determining if illegal racial

harassment occurred.”         Ford v. West, No. 97-1342, 1998 U.S. App. LEXIS 12640, at *6 (10th Cir.

June 12, 1998). As in Ford, the investigation here into Plaintiff’s allegations of illegal racial

discrimination was compiled for law enforcement purposes.

          6.     In its third letter to Plaintiff, the Navy provided the opportunity to view the unredacted

record.        “LT Savage or his counsel will be allowed to read the report in its entirety, without any

redactions, and take appropriate notes, but not photocopy or otherwise reproduce the report as I find

that the FOIA protects this investigation from public release.” Exhibit D at 2.            Plaintiff’s counsel

did review the full, undredacted report on April 20, 2020.

          7.     In a fourth letter on June 1, 2020, the Navy amended its decision and determined that

the Privacy Act does apply.         Exhibit E.   The Navy found that, under the Privacy Act, (d)(5)

exemptions also applied to the material withheld under FOIA (b)(5). Plaintiff amended his

complaint June 22, 2020, to raise both FOIA and Privacy Act claims.             The attached Exhibit A is

the Vaughn index for the COMNAVAIRPAC’s withholdings in this matter, based on the second

production to Plaintiff.

          8.     Based on my review of the record, I find that page 64 of the second production

erroneously redacted the entire page rather than the specific (b)(6) material identified in the first

production.        I attach a copy of page 64 as originally released to Plaintiff in the first

COMNAVAIRPAC production.                 Exhibit F.

          9. Based on my review of the record, I find that COMNAVAIRPAC relied on (b)(3)(A) in

eight pages of its first production and made no reference to it in the second production. The


                                                       3
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 4 of 37
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 5 of 37




              EXHIBIT A
                                    Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 6 of 37


             LT McCarl Declaration Exhibit A (Vaughn Index)


Document/ Page Numbers Description of Redacted      Exemption(s)                      Content of withheld portion; reason for withholding
                       Portion of the Investigation Cited
1-136                  General comment on redacted (b)(6), (b)(7)(C)                  Throughout the released documents, personal and identifying information
                       or withheld personal                                           about DoD personnel have been redacted under exemption (b)(6). With the
                       information of DoD-personnel                                   exception of flag-level officers and other designated positions, DoD personnel
                                                                                      have a privacy interest in their personal information that is not outweighed by
                                                                                      the asserted public interest in this case. The first production labeled these
                                                                                      redactions “(b)(6),” but the second production only labeled the redactions
                                                                                      “(b).” All redactions in the second production labeled “(b)” are in fact (b)(6)
                                                                                      and (b)(7)(C) redactions.
64                          Investigation enclosure:         (b)(6) (error)           On page 64 of the second production, the entire page was mistakenly redacted
                            NATOPS Evaluation                                         rather than just the (b)(6) material. The first production included a correctly
                                                                                      redacted page 64 which withheld only personal and identifying information
                                                                                      about DoD personnel. The remainder of the page contains releasable
                                                                                      information about training and qualifications.
7-21                        Findings of fact and opinions    (b)(5) / (d)(5)          The Investigating Officer prepared his report and routed it to the Commander,
                            from the Investigating Officer                            Naval Air Forces, for final endorsement. Pages 6-22.
                            which were not adopted by the                             In the endorsement, the Commander, Naval Air Forces, stated, “Subject to the
                            Final Endorser                                            following modifications the findings and opinions are approved.” Page 2. The
                                                                                      endorsement then identifies the exact, line-by-line changes to the paragraphs in
                                                                                      the Investigating Officer’s pre-decisional report. The first production labeled
                                                                                      these redactions (b)(5) under FOIA because the redactions contain the
                                                                                      subjective evaluations of the Investigating Officer presented to the final
                                                                                      endorser for review. Release of this information could have a chilling effect on
                                                                                      the frank and free discussion by investigating officers, reviewers, approving
                                                                                      authorities, and their staffs. The second production labeled these redactions
                                                                                      (d)(5) under the Privacy Act because the investigation, report, and proposed
                                                                                      findings were compiled in anticipation of a potential criminal or quasi-judicial
                                                                                      administrative hearing based on alleged unlawful discrimination as described in
                                                                                      Navy Equal Opportunity Program Manual, OPNAVINST 5354.1G. The
                                                                                      FOIA/PA appeal denial letter dated June 1, 2020, fully explains the Navy’s
                                                                                      reasons for applying the Privacy Act (d)(5) exemption.
119-126                       Names of personnel             (b)(3)(a) / (b)(6)       In eight pages of the first production, the redactions for names of personnel
(Pages 118-125 in the first                                                           cited both (b)(3)(a) and (b)(6). The second production labels those redactions
production. The second                                                                “(b).” Although (b)(3) status has not been challenged during FOIA appeals, the
production inserted a single-                                                         government does not rely on (b)(3) exemptions for the purposes of litigation
page table at 118 which                                                               and asserts (b)(6) and (b)(7)(C) for the redactions of personal and identifying
increased the page count                                                              information about DoD personnel.
from 135 to 136.)

                                                                                  1
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 7 of 37




              EXHIBIT B
LT McCarlCase
         Declaration Exhibit B
              1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 8 of 37
                                  DEPARTMENT OF THE NAVY
                              OFFICE OF THE JUDGE ADVOCATE GENERAL
                               1322 PATTERSON AVENUE SE SUITE 3000
                                  WASHINGTON NAVY YARD DC 20374



                                                                     IN REPLY REFER TO:

                                                                     5720
                                                                     Ser 14/187
                                                                     July 29, 2019

   Carol Thompson
   The Federal Practice Group
   1750 K Street
   Washington, D.C. 20006
   cthompson@fedpractice.com

   FOIA Appeal Submitted on behalf of:
   Lieutenant Courtland Savage, United States Navy

   SUBJECT: FREEDOM OF INFORMATION ACT (FOIA) REQUEST DON-NAVY-
            2019-005892; FOIA APPEAL DON-NAVY-2019-007817

     This letter responds to your FOIA appeal which was received by my office on June 24,
   2019. You appeal the (b)(5) and (b)(6) redactions to the Equal Opportunity (EO)
   Investigation by Commander, Naval Air Forces Pacific (COMNAVAIRPAC), the initial
   denial authority (IDA), requested by LT Savage. Specifically, you claim the IDA asserted
   the deliberative process privilege inappropriately and withheld names under FOIA
   exemption (b)(6) improperly.

     Your appeal is a request for a final determination under the FOIA. For the reasons stated
   below, your appeal is denied.

      In his FOIA request, LT Savage seeks the “final report and all Command endorsements”
   for the COMNAVAIR’s EO Investigation that followed LT Savage’s Equal Opportunity
   (“EO”) Complaint at VFA-106. The final COMNAVAIR endorsement for this EO
   Investigation was signed on May 13, 2019, approving the findings of fact of the
   Investigating Officers, but subject to 22 specific modifications in the form of amendments
   or deletions. I have been further informed that on May 17, 2019, your client was provided
   with the endorsed EO Investigation, enclosures, and final endorsement (with certain
   exempted materials redacted).

      FOIA Exemption (b)(5) protects “inter-agency or intra-agency memorandums or letters
   which would not be available by law to a party other than an agency in litigation with the
   agency.” 5 U.S.C. § 552(b)(5). Exemption 5 also incorporates certain civil discovery
   privileges into the FOIA, one of which is relevant to this case: the deliberative process
   privilege. The deliberative process privilege seeks to encourage open, frank discussion;
   protect against premature disclosure of proposed policies; and guard against public
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 9 of 37
                                                                   5720
                                                                   Ser 14/187
                                                                   July 30, 2019

confusion from release of reasons and rationales that were not ultimately the basis for
agency decisions. Wolfe v. Dep’t of Health & Human Servs., 839 F.2d 768, 773 (D.C. Cir.
1988) (opining that the “quality of administrative decision-making would be seriously
undermined if agencies were forced to operate in a fishbowl”). In short, it protects the
integrity of agency’s decision-making processes where release of responsive documents
would harm the decision-making process.

   For the deliberative process privilege to apply, the information in question must be
predecisional and deliberative. A document is “predecisional” if it is “generated before the
adoption of an agency policy.” Judicial Watch, Inc. v. FDA, 449 F.3d 141, 151 (D.C. Cir.
2006). Courts have found information to be “deliberative” where it reflects “the give-and-
take of the consultative process,” either by assessing the merits of a particular viewpoint, or
by articulating the process used by the agency to formulate a decision. Coastal States Gas
Corp. v. DOE, 617 F.2d 854, 867 (D.C. Cir. 1980); Brennan Ctr. For Justice at New York
Univ. Scho. Of Law v. U.S. Dep’t of Justice, 697 F.3d 184, 194 (2d Cir. 2012) (deliberative
records are those that are related to the process by which policies are formulated). Courts
have further protected under the deliberative process privilege material that would expose
the opinions, advice, or recommendations offered in the course of agency decisionmaking.
Elec. Frontier Found. v. DOJ, 892 F. Supp. 2d 95, 102 (D.D.C. 2012) (protecting material
that “constitutes advice used by decision-makers at the FBI…in the context of their efforts
to ensure that any [FBI] information-gathering procedures fully comply with the law”)
(internal quotations omitted), aff'd, 739 F.3d 1 (D.C. Cir. 2014). Examples of deliberative
documents include “recommendations, draft documents, proposals, suggestions, and other
subjective documents which reflect the personal opinions of the writer rather than the policy
of the agency.” Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 867 (D.C. Cir.
1980); see also Access Reports v. DOJ, 926 F.2d 1192, 1196 (D.C. Cir. 1991) (upholding
use of privilege where withheld documents had been shown to contribute to agency's
decisionmaking process).

   Your first argument on appeal is that FOIA exemption (b)(5) was improperly asserted.
Upon receiving your appeal my office contacted the IDA. The IDA provided my office with
unredacted copies of the responsive records. I have reviewed the material in question and
find that the redacted material was appropriately exempted under the FOIA.

  The materials that were withheld included, inter alia, an executive summary the
Commander ordered deleted (as being duplicative of the findings of fact and opinions in the
body of the investigation); findings of fact; and certain opinions. More specifically, I have
verified that all of the (b)(5) exemptions that were taken in the report were specifically from
the disapproved findings of fact or opinions that were deemed by the IDA to either be
duplicative, in need of amendment, or in the nature of personal opinions unnecessary to
substantiate the conclusions of the investigation. This material includes subjective
evaluations of the investigating officer and is considered “draft” material as it was not
approved in the final investigation. Because this redacted information is draft material, it
                                             2
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 10 of 37
                                                                    5720
                                                                    Ser 14/187
                                                                    July 30, 2019

falls within the deliberative process privilege, namely that it is draft and pre-decisional, and
thus was properly redacted pursuant to FOIA exemption (b)(5), and do not reflect the
Commander’s final decisions. I also note that you received all of the factual amendments in
the Commander’s endorsement to the EO Investigation. I am also satisfied that release of
this privileged information will create a chilling effect upon the willingness of subordinate
employees to provide honest and candid advice to superiors. As such, your appeal on the
basis of improper (b)(5) redactions under the FOIA is also denied.

   The second issue you raise on appeal is alleged improper redactions under FOIA
exemption (b)(6). FOIA Exemption (b)(6) allows the Government to withhold information
about individuals when the disclosure of such information would constitute “a clearly
unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6). This requires a balancing
of personal privacy interests against the public interest served by disclosure – whether the
release of the information will shed light on the agency’s performance of its statutory duties.
An unwarranted invasion of personal privacy is one where disclosure would compromise a
substantial privacy interest. Nat’l Ass’n of Retired Fed. Employees v. Horner, 879 F.2d 873,
874 (D.C. Cir. 1989). A substantial privacy interest is anything more than a de minimums
one. Multi AG Media LLC v. U.S. Dep’t of Agric., 515 F.3d 1224, 1229-30 (D.C. Cir.
2008). Courts have held that substantial privacy interests cognizable under the FOIA are
generally found to exist in such personally identifying information as a person’s name,
address, email address, image, computer user ID, job title, phone number, date of birth,
criminal history, medical history, and social security number. See Dep't of State v. Wash.
Post Co., 456 U.S. 595, 600 (1982); see also Performance Coal Co. v. U.S. Dep't of Labor,
No. 10-1698, 2012 WL 746411, at *8 (D.D.C. Mar. 7, 2012). Specifically, Courts have held
“signatures, personal phone numbers, personal email addresses, and government email
addresses were properly redacted” under FOIA exemption (b)(6) for military members due
to heightened privacy interests. Wilson v. United States Air Force, No. 08-324, 2009 WL
4782120, at *4 (E.D. Ky. Dec. 9, 2009) If the agency finds a substantial privacy interest
exists, it then analyzes the public interest in that record’s release. Multi AG Media LLC, 515
F.3d at 1229.

  Where an agency finds that a legitimate privacy interest exists, the requester must “(1)
show that the public interest sought to be advanced is a significant one, an interest more
specific than having the information for its own sake, and (2) show the information is likely
to advance that interest.” Boyd v. Criminal Div. of the U.S. Dep’t of Justice, 475 F.3d 381,
387 (D.C. Cir. 2007)(quotations omitted). The Supreme Court ruled that disclosure must
“contribute significantly to public understanding of the operations or activities of the
government.” Reporters Comm. for Freedom of Press, 489 U.S. 749, 775 (1989).
Additionally, the Supreme Court limited the concept of public interest under the FOIA to
the “core purpose” for which Congress enacted it: To shed light on an agency’s performance
of its statutory duties. Id.


                                              3
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 11 of 37
                                                                      5720
                                                                      Ser 14/187
                                                                      July 30, 2019

   In this case, I have determined that the individuals whose identities have been redacted
still have substantial privacy interests in their names and e-mail addresses, which outweighs
a public interest in release. None of the personally identifiable information pertains to DOD
personnel in division director offices or of the O-6 rank or flag officers.

   Furthermore, release of such information is not likely to shed any light on the
performance of the Department of the Navy in its duties. Rather, release of such
information would raise privacy and security concerns. See, e.g., George v. Internal
Revenue Service, et al., 2007 U.S. Dist. LEXIS 36525 (N.D. Ca 2007); Wilson v. United
States Air Force, 2009 U.S. Dist. LEXIS 114702 (E.D. Ky 2009); Schoenman v. Federal
Bureau of Investigation, et al., 575 F. Supp. 2d 136 (D.D.C. 2008). See also Am. Mgmt.
Servs., LLC v. Dep't of the Army, No. 11-442, 2012 U.S. Dist. LEXIS 8124, at *10 (E.D. Va.
Jan. 23, 2012) (holding that DOD employees have a “substantial privacy interest” in their
names and contact information). I am also concerned that release of such information will
permit these individuals to be harassed or intimidated in the performance of their duties.
Release of the identities of these personnel would put them at unnecessary risk because of
their association with the DoD.

   Finally, it is your burden, not the burden of the Initial Denial Authority under FOIA, to
show a public interest that would “contribute significantly to public understanding of the
operations or activities of the government.” Reporters Comm. for Freedom of Press, 489
U.S. at 775. I find that the disclosure of names and email addresses will do little, if
anything, to shed light on the operation of the government and instead would put at risk
substantial privacy rights. Specifically, Courts have held when a requester seeks
information concerning the identity of individuals, he generally “does not intend to discover
anything about the conduct of the agency that has possession of the requested records.”
Reporter's Comm. at 773, see also Schrecker v. U.S. Dep't of Justice, 349 F.3d 657, 666,
358 U.S. App. D.C. 334 (D.C. Cir. 2003) (rejecting the asserted public interest in redacted
names and other identifying information—to “shed light on the workings of government by
permitting closer public scrutiny of the . . . investigations”). See also Citizens for
Responsibility & Ethics in Wash. v. United States DOJ, 870 F. Supp. 2d 70, 81, 2012 U.S.
Dist. LEXIS 80887, *20-23. Moreover, “[W]hen . . . governmental misconduct is alleged
as the justification for disclosure (of an identity), the public interest is ‘insubstantial’ unless
the requester puts forward ‘compelling evidence that the agency denying the FOIA request
is engaged in illegal activity’ and shows that the information sought ‘is necessary in order to
confirm or refute that evidence.’” Davis v. DOJ, 968 F.2d 1276, 1282 (D.C. Cir. 1992)
(quoting SafeCard, 926 F.2d at 1205-06); see also McGehghy v. DEA, No. C 97-0185, slip
op. at 10 (N.D. Iowa May 29, 1998) (holding that there is “no compelling public interest
rationale” for disclosing the names of law enforcement officers, private individuals,
investigative details, or suspects’ names from DEA files).

  I also find your argument that disclosure of the information withheld under FOIA
exemption (b)(6) would show “abuse of authority . . . (and) whether public servants carried
                                               4
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 12 of 37
                                                                    5720
                                                                    Ser 14/187
                                                                    July 30, 2019

out duties in a law abiding manner” to be insufficient to establish a public interest that sheds
light on government operations. Rather, I find you are seeking the information to have it for
its own sake.

  Your client has been provided the ranks and duty titles of the individuals whose names
have been redacted in the EO investigation and in any statements they gave to the
Investigating Officer. Aside from clear case law prohibiting release of information for non-
division directors or Flag or General officers, I would like to point your attention to what
one of our highest courts have said regarding the privacy rights of government employees:

       One who serves his state or nation as a career public servant is not thereby stripped of
       every vestige of personal privacy, even with respect to the discharge of his official
       duties. Public identification of any of these individuals could conceivably subject
       them to harassment and annoyance in the conduct of their official duties and in their
       private lives.

Nix v. United States, 572 F.2d 998, 1006 (4th Cir. 1978). As such, the portion of your
appeal challenging the redaction of personally identifiable information is also denied.

   As the Department of the Navy’s designated adjudication official for this FOIA appeal, I
am responsible for the denial of your appeal. You may seek judicial review of this decision
by filing a complaint in an appropriate U.S. District Court. My office represents the U.S.
government and is, therefore, unable to assist you in this process. If you would like to seek
dispute resolution services, you have the right to contact the Department of the Navy’s
FOIA public liaison, Mr. Chris Julka, at christopher.a.julka@navy.mil or (703) 697-0031. If
you have further questions or concerns, my point of contact is Major James McKeon,
USMC, who may be reached at james.mckeon@navy.mil or (202) 685-4596.

                                              Sincerely,



                                              G. E. LATTIN
                                              Director
                                              General Litigation Division


Copy to:
COMNAVAIRPAC
DNS-36
DON OCIO


                                              5
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 13 of 37




               EXHIBIT C
LT McCarl Declaration Exhibit C
          Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 14 of 37
                                    DEPARTMENT OF THE NAVY
                                OFFICE OF THE JUDGE ADVOCATE GENERAL
                                 1322 PATTERSON AVENUE SE SUITE 3000
                                    WASHINGTON NAVY YARD DC 20374



                                                                       IN REPLY REFER TO:

                                                                       5720
                                                                       Ser 14/028
                                                                       November 5, 2019

    Carol Thompson
    The Federal Practice Group
    1750 K Street
    Washington, D.C. 20006
    cthompson@fedpractice.com

    FOIA Appeal Submitted on behalf of:
    Lieutenant Courtland Savage, United States Navy

    SUBJECT: FREEDOM OF INFORMATION ACT (FOIA) REQUEST DON-NAVY-
             2019-005892; FOIA APPEAL DON-NAVY-2019-007817

      This letter amends this office’s decision letter issued on July 29, 2019 in response to your
    FOIA appeal which was received by my office on June 24, 2019. You appeal the (b)(5) and
    (b)(6) redactions to the Equal Opportunity (EO) Investigation by Commander, Naval Air
    Forces Pacific (COMNAVAIRPAC), the initial denial authority (IDA), requested by LT
    Savage. Specifically, you claim the IDA inappropriately asserted the deliberative process
    privilege and improperly withheld names under FOIA exemption (b)(6).

      Your appeal is a request for a final determination under the FOIA. For the reasons stated
    below, your appeal is denied in part and granted in part.

       Your appeal is denied in part for the reasons stated in my decision letter issued on July
    29, 2019. Your appeal is granted in part to the extent that, by copy of this letter, I am
    directing COMNAVAIRPAC to process your request for the investigation report and
    endorsements under the Privacy Act in accordance with the Navy Equal Opportunity
    Program Manual, OPNAVINST 5354.1G (24 July 2017). In particular, this instruction
    provides the following:

           When requested, the command must provide a redacted copy of the investigating
           officer’s final report (as directed by the Privacy Act of 1974 and other applicable
           laws and regulations) to the complainant and alleged offender.

    OPNAVINST 5354.1, Chapter 4, paragraph 3(f.)(8). In processing the request, I note that
    the deliberative process privilege does not apply under the Privacy Act. Savada v. United
    States Dep't of Def., 755 F. Supp. 6, 9 (D.D.C. 1991) (“[A]lthough the deliberative process
      Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 15 of 37
                                                                  5720
                                                                  Ser 14/028
                                                                  November 5, 2019

privilege exempts these documents from release under FOIA, the privilege does not exempt
the document from release under the Privacy Act.”).

   As the Department of the Navy’s designated adjudication official for this FOIA appeal, I
am responsible for the partial denial of your appeal. You may seek judicial review of this
decision by filing a complaint in an appropriate U.S. District Court. My office represents
the U.S. government and is, therefore, unable to assist you in this process. If you would like
to seek dispute resolution services, you have the right to contact the Department of the
Navy’s FOIA public liaison, Mr. Chris Julka, at christopher.a.julka@navy.mil or (703) 697-
0031. If you have further questions or concerns, my point of contact is Major James
McKeon, USMC, who may be reached at james.mckeon@navy.mil or (202) 685-4596.

                                             Sincerely,



                                             G. E. LATTIN
                                             Director
                                             General Litigation Division


Copy to:
COMNAVAIRPAC
DNS-36
DON OCIO




                                             2
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 16 of 37




               EXHIBIT D
LT McCarlCase
          Declaration Exhibit D
              1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 17 of 37
                                   DEPARTMENT OF THE NAVY
                               OFFICE OF THE JUDGE ADVOCATE GENERAL
                                1322 PATTERSON AVENUE SE SUITE 3000
                                   WASHINGTON NAVY YARD DC 20374



                                                                      IN REPLY REFER TO:

                                                                      5720
                                                                      Ser 14/148
                                                                      March 31, 2020

   Ms. Carol Thompson
   The Federal Practice Group
   1750 K Street
   Washington, D.C. 20006
   Email to: cthompson@fedpractice.com
   Submitted on behalf of Lieutenant Courtland Savage, United States Navy

   SUBJECT: FREEDOM OF INFORMATION ACT (FOIA) REQUEST DON-NAVY-
            2019-005892; FOIA/PRIVACT ACT (PA) APPEAL DON-NAVY-2020-
            003861

     This letter responds to your FOIA/PA appeal which was received by my office on
   January 31, 2020, given the tracking number 2020-003861. Your underlying FOIA
   request, DON-NAVY-2019-005892, was submitted to Commander, Naval Air Forces
   Pacific (COMNAVAIRPAC), the initial denial authority (IDA), and sought an Equal
   Opportunity (EO) Investigation in which your client, LT Savage, participated in. The
   IDA produced the requested investigation, subject to redactions made pursuant to FOIA
   exemptions (b)(5) and (b)(6). You appealed that decision to my office and on July 29,
   2019, I affirmed the IDA’s decisions in FOIA appeal DON-NAVY-2019-007817.
   Subsequently, you initiated litigation with the Department of the Navy in the Federal
   District Court for the District of Columbia in Savage v. Department of the Navy, seeking
   judicial review of the final agency action in DON-NAVY-2019-007817.

     On November 5, 2019, I amended my decision in DON-NAVY-2019-007817 and
   remanded your appeal to the IDA to consider a release of the investigation under the
   Privacy Act. The IDA subsequently produced to you the investigation you seek with
   redactions made pursuant to FOIA exemption (b)(5), PA exemption (d)(5) for all
   deliberative process material, and FOIA exemption (b)(6) for third party names and other
   factual information that could compromise personal privacy. You now have submitted
   another administrative appeal, this time arguing for release of the (b)(5)/(d)(5) material,
   specifically arguing the information you seek to be released cannot be withheld under the
   Privacy Act.

      Your appeal is a request for a final agency determination under the FOIA and PA. For
   the reasons stated below, your appeal is denied. However, before addressing the legal
   basis for the appeal, I would like to inform you that the Navy will afford LT Savage an
   opportunity to review the completed EO Investigation pursuant to OPNAVINST
   5354.1G, The Navy Equal Opportunity Program Manual. This instruction, in Chapter 4,
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 18 of 37
                                                                   5720
                                                                   Ser 14/148
                                                                   March 31, 2020

section 1(e) allows the complainant to review the report after final action has been taken.
It should be noted that OPNAVINST 5354.1G allows for a review of EO investigations
by the complainant, but only in accordance with the FOIA and PA. This means that
ordinarily, complainants are allowed to review the completed report subject to FOIA and
PA redactions. Here, as discussed below, I am affirming the IDAs decisions and
independently also finding FOIA exemption (b)(7)(C) applies to this investigation.

   In conjunction with this FOIA/PA appeal my office has contacted the IDA and they
have agreed to allow LT Savage or his counsel access the requested records in order to
conduct an appeal as allowed for in OPNAVINST 5354.1G. LT Savage or his counsel
will be allowed to read the report in its entirety, without any redactions, and take
appropriate notes, but not photocopy or otherwise reproduce the report as I find that the
FOIA protects this investigation from public release. Specifically, if LT Savage is
produced a copy of the investigation, this would constitute a public release of this
information under the FOIA, and later, third party FOIA requesters must also be provided
a copy under the FOIA doctrine of “release to one, release to all.” Specifically, a
subsequent FOIA requester would be able to argue the information is publicly available
and must be re-released. See Moore v. CIA, 666 F.3d 1330, 1333, 399 U.S. App. D.C. 63
(D.C. Cir. 2011) holding that subsequent FOIA releases “(1) must be as specific as the
information previously released; (2) the information requested must match the
information previously disclosed; and (3) the information requested must already have
been made public through an official and documented disclosure.” Moore v. CIA, 666
F.3d 1330, 1333, 399 U.S. App. D.C. 63 (D.C. Cir. 2011). Likewise, if LT Savage is
produced a copy of the investigation under the FOIA, he may disseminate it to third
parties, further compromising the privacy interests of those involved in the investigation,
or chilling the advice subordinates give to commanders before a final agency decision is
made.

  Therefore, by separate correspondence the IDA will contact you or LT Savage to
coordinate access to the investigation. Please feel free to contact my office if viewing of
the investigation at a Department of Defense facility physically closer to you or your
client is preferable.

   As detailed in your appeal and previous actions by my office I have instructed the IDA
to conduct an analysis of a release of these records under the FOIA and PA. However,
after independent research and further analysis, and for the following reasons, I find the
PA does not apply to the investigation you seek and your appeal is denied.

       I.     The Privacy Act Does Not Apply To The Requested Investigation

The PA states in relevant part in 5 U.S.C. § 552a(d)(1):


                                             2
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 19 of 37
                                                                             5720
                                                                             Ser 14/148
                                                                             March 31, 2020

       Each agency that maintains a system of records shall . . . upon request by any individual to gain
       access to his record or to any information pertaining to him which is contained in the system,
       permit him and upon his request, a person of his choosing to accompany him, to review the
       record and have a copy made of all or any portion thereof in a form comprehensible to him,
       except that the agency may require the individual to furnish a written statement authorizing
       discussion of that individual’s record in the accompanying person’s presence.

  A “system of records” is defined as “a group of any records under the control of any
agency from which information is retrieved by the name of the individual or by some
identifying number, symbol, or other identifying particular assigned to the individual.” 5
U.S.C. § 552a(a)(5).

  To satisfy the PA’s “system of records” requirement, “it is not sufficient that an agency
has the capability to retrieve information indexed under a person’s name, but the agency
must in fact retrieve records in this way.” Henke v. U.S. Department of Commerce, 83
F.3d 1453, 1460 (D.C. Cir. 1996). Retrievability alone is insufficient to satisfy the
system of records “retrieved by” requirement. See York v. McHugh, No. 09-075, 2012
WL 1014503, at *1, *9 (D.D.C. Mar. 27, 2012).

   In this case, the investigation is not retrievable by LT Savage’s name and therefore he
does not have PA access to this investigation. Specifically, after receiving your appeal,
my office contacted the IDA and requested clarification on the method of retrieving this
investigation. The IDA indicated this EO investigation is retrievable by a generic control
number based on annual correspondence (097) and the Navy Standard Subject
Identification Code (SSIC) (5354). It is not retrievable by any name(s). Specifically, the
IDA informed my office that it maintains EO investigations in hard copy, paper forms
and electronically. Hard copy records are organized by year and date, SSIC and
correspondence number, not by the name of the subject or complainant. Electronic
copies are stored on a restricted access share drive, organized by year, and unit where the
investigation took place. One could not type “SAVAGE” into an electronic share drive
or other system and retrieve this investigation. Therefore, as the records you seek are not
in a system of records searchable by your client’s personal information, the PA does not
apply and your argument for release of the investigation, specifically any material that
would be considered deliberative process, under the Privacy Act, must be denied.

       II.     FOIA Exemption (b)(5) Applies to the Deliberative Material You Seek

   Your initial appeal, litigation, and current appeal all argue for release of specific
material in the “Executive Summary,” findings of fact, and certain opinions withheld
pursuant to FOIA exemption (b)(5). FOIA Exemption (b)(5) protects “inter-agency or
intra-agency memorandums or letters which would not be available by law to a party
other than an agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). Exemption 5
incorporates certain civil discovery privileges into the FOIA, one of which is relevant to
this case: the deliberative process privilege. The deliberative process privilege seeks to
                                               3
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 20 of 37
                                                                     5720
                                                                     Ser 14/148
                                                                     March 31, 2020

encourage open, frank discussion; protect against premature disclosure of proposed
policies; and guard against public confusion from release of reasons and rationales that
did not ultimately form the basis for agency decisions. Wolfe v. Dep’t of Health &
Human Servs., 839 F.2d 768, 773 (D.C. Cir. 1988) (opining that the “quality of
administrative decision-making would be seriously undermined if agencies were forced
to operate in a fishbowl”). In short, it protects the integrity of an agency’s decision-
making processes where release of responsive documents would harm the decision-
making process.

   For the deliberative process privilege to apply, the information in question must be
predecisional and deliberative. A document is “predecisional” if it is “generated before
the adoption of an agency policy.” Judicial Watch, Inc. v. FDA, 449 F.3d 141, 151 (D.C.
Cir. 2006). Courts have found information to be “deliberative” where it reflects “the
give-and-take of the consultative process,” either by assessing the merits of a particular
viewpoint, or by articulating the process used by the agency to formulate a decision.
Coastal States Gas Corp. v. DOE, 617 F.2d 854, 867 (D.C. Cir. 1980); Brennan Ctr. For
Justice at New York Univ. Scho. of Law v. U.S. Dep’t of Justice, 697 F.3d 184, 194 (2d
Cir. 2012) (deliberative records are those that are related to the process by which policies
are formulated). Courts have further protected under the deliberative process privilege
material that would expose the opinions, advice, or recommendations offered in the
course of agency decisionmaking. Elec. Frontier Found. v. DOJ, 892 F. Supp. 2d 95,
102 (D.D.C. 2012) (protecting material that “constitutes advice used by decision-makers
at the FBI…in the context of their efforts to ensure that any [FBI] information-gathering
procedures fully comply with the law”) (internal quotations omitted), aff’d, 739 F.3d 1
(D.C. Cir. 2014). Examples of deliberative documents include “recommendations, draft
documents, proposals, suggestions, and other subjective documents which reflect the
personal opinions of the writer rather than the policy of the agency.” Coastal States Gas
Corp. v. Dep’t of Energy, 617 F.2d 854, 867 (D.C. Cir. 1980); see also Access Reports v.
DOJ, 926 F.2d 1192, 1196 (D.C. Cir. 1991) (upholding use of privilege where withheld
documents had been shown to contribute to an agency’s decisionmaking process.).

    More specifically, I have verified that all of the (b)(5) exemptions that were taken in
the report were specifically from the disapproved findings of fact or opinions that were
deemed by the IDA to either be duplicative, in need of amendment, or in the nature of
personal opinions unnecessary to substantiate the conclusions of the investigation. This
material includes subjective evaluations of the investigating officer and is considered
“draft” material as it was not approved in the final investigation. Because this redacted
information is draft material, it falls within the deliberative process privilege, namely that
it is pre-decisional, and thus was properly redacted pursuant to FOIA exemption (b)(5),
and does not reflect the Navy’s final decisions. See Access Reports, 926 F.2d at 1196. I
also note that you received all of the factual amendments in the Commander’s
endorsement to the EO Investigation. I also find that release of the withheld privileged
information will create a chilling effect upon the willingness of subordinate employees to
                                              4
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 21 of 37
                                                                      5720
                                                                      Ser 14/148
                                                                      March 31, 2020

provide honest and candid advice to superiors. See Wolfe, 839 F.2d at 773. I ultimately
understand that you believe the (b)(5) material will support your client’s claims of EO
violations. However, weighing the importance of this issue against the chilling effect
such a release would have on honest advice given to Commanders, that investigators
would be second guessing their opinions, concerned over a future public release, I must
deny your appeal. As such, your appeal on the basis of improper (b)(5) redactions under
the FOIA is denied.

       III.   FOIA Exemption (b)(7)(C) Also Applies to All (b)(6) Material

   Lastly, while not argued in any of your appeals, I nonetheless, independent of the
IDA’s decision, find FOIA exemption (b)(7)(C) applies to all of the material redacted
pursuant to FOIA exemption (b)(6). I have included this section to explain the
seriousness of the overall nature of the investigation and in the case of later litigation or if
other requesters later seek third party identities or factual information that could
compromise personal privacy.

   As exemption (b)(7)(C) also protects against an unwarranted invasion of personal
privacy, it will be discussed in conjunction with FOIA exemption (b)(6). FOIA
exemption (b)(6) allows the Government to withhold information about individuals when
the disclosure of such information would constitute “a clearly unwarranted invasion of
personal privacy.” 5 U.S.C. § 552(b)(6). This requires a balancing of personal privacy
interests against the public interest served by disclosure – whether the release of the
information will shed light on the agency’s performance of its statutory duties. An
unwarranted invasion of personal privacy is one where disclosure would compromise a
substantial privacy interest. Nat’l Ass’n of Retired Fed. Employees v. Horner, 879 F.2d
873, 874 (D.C. Cir. 1989). A substantial privacy interest is anything more than a de
minimus one. Multi AG Media LLC v. U.S. Dep’t of Agric., 515 F.3d 1224, 1229-30
(D.C. Cir. 2008). If the Court finds a substantial privacy interest exists, it then analyzes
the public interest in that record’s release. Id.

   FOIA exemption (b)(7)(C) provides protection for law enforcement information, the
disclosure of which “could reasonably be expected to constitute an unwarranted invasion
of personal privacy.” 5 U.S.C. § 552(b)(7)(C). Exemption (b)(7)(C) is the law
enforcement counterpart to exemption (b)(6). Despite the similarities in language
between exemptions (b)(6) and (b)(7)(C), the relative sweep of the two exemptions can
be significantly different. Under the balancing test that traditionally has been applied to
both exemptions (b)(6) and (b)(7)(C), the agency must first identify and evaluate the
privacy interest(s), if any, implicated in the requested records. Exemption (b)(7)(C)
“establishes a lower bar [than exemption 6] for withholding material,” ACLU v. U.S.
Dep’t of Justice, 655 F.3d 1, 6 (D.C. Cir. 2011). Thus, in situations where the records
requested under the FOIA are law enforcement related, Courts will focus their analysis on

                                               5
      Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 22 of 37
                                                                  5720
                                                                  Ser 14/148
                                                                  March 31, 2020

whether the records were properly withheld under exemption (b)(7)(C). See Adionser v.
Dep’t of Justice, 811 F. Supp. 2d 284, 298 n. 15 (D.D.C. 2011).

   Courts have long recognized, either expressly or implicitly, that “the mention of an
individual's name in a law enforcement file will engender comment and speculation and
carries a stigmatizing connotation.” Fitzgibbon v. CIA, 911 F.2d 755, 767 (D.C. Cir.
1990) (quoting Branch v. FBI, 658 F. Supp. 204, 209 (D.D.C. 1987)); accord Massey v.
FBI, 3 F.3d 620, 624 (2d Cir. 1993) (same); Miller v. Bell, 661 F.2d 623, 631-32 (7th Cir.
1981). This is true whether the person is the subject of the investigation or only a
witness. Thus, exemption (b)(7)(C) has been regularly applied to withhold references to
persons who are not targets of investigations and who were merely mentioned in law
enforcement files, as well as to persons of “investigatory interest” to a criminal law
enforcement agency. Peltier v. FBI, 563 F. 3d 754, 766 (8th Cir. 2009) (per curiam)
(affirming district court’s determination that third parties mentioned within released
records were properly withheld). That said, Courts have also held that in situations where
requested documents shed light on misconduct by senior public officials, public interest
can weigh in favor of disclosure. Cochran v. United States, 770 F.2d 949 (11th Cir.
1985); Chang v. Department of Navy, 314 F.Supp.2d 35 (D.D.C. 2004).

   Where a court finds that a legitimate privacy interest exists, the requester must “(1)
show that the public interest sought to be advanced is a significant one, an interest more
specific than having the information for its own sake, and (2) show the information is
likely to advance that interest.” Boyd v. Criminal Div. of the U.S. Dep’t of Justice, 475
F.3d 381, 387 (D.C. Cir. 2007)(quotations omitted). “[T]he only public interest relevant
for purposes of exemption (7)(C) is one that focuses on the citizens’ right to be informed
about what their government is up to.” Davis v. U.S. Dep’t of Justice, 968 F.2d 1276,
1282 (D.C. Cir. 1992) (quotations omitted). Accordingly, a court must determine
whether the disclosure “contribut[es] significantly to public understanding of the
operations or activities of the government.” Reporters Comm. for Freedom of Press, 489
U.S. 749, 775 (1989).

      1. Privacy Interest in Unfounded Allegations

   Under FOIA exemption (b)(7)(C) the standard for release of information for
unfounded allegations is much higher, generally prohibiting release of information
regardless of military rank or government employment status. Accusations and
derogatory statements made against specific individuals, if made public, can reasonably
be expected to result in an intrusion on those individuals’ personal privacy by causing
embarrassment and reputational harm, and therefore a privacy interest is established. See
McCutchen v. Dep't of Health and Human Services, 30 F.3d 183, 187-88, 308 U.S. App.
D.C. 121 (D.C. Cir. 1994); Carter v. Dep't of Commerce, 830 F.2d 388, 265 U.S. App.
D.C. 240 (D.C. Cir. 1987). The subjects of these statements thus have a privacy interest
in the non-disclosure of accusations and derogatory statements made against them,
                                            6
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 23 of 37
                                                                   5720
                                                                   Ser 14/148
                                                                   March 31, 2020

particularly when they have been found not to have officially committed any misconduct.
McCutchen, 30 F.3d at 188 (finding Health and Human Services scientists accused of
misconduct “who have been investigated and exonerated have a substantial privacy
interest in remaining anonymous”). This privacy interest is particularly strong when,
as in your FOIA request, individuals have been investigated but never publicly
charged. See ACLU v. U S. Dep't of Justice, 655, F.3d 1, 6 (D.C. Cir. 2011).
Specifically, as “allegations of government misconduct are easy to allege and hard to
disprove” privacy interests are high and the decision to charge is a determinative factor
when considering a discretionary release of records. Crawford-El v. Britton, 523 U. S.
574, 585 (1998), see also National Archives & Records Admin. v. Favish, 541 U.S. 157,
124 S. Ct. 1570, 158 L. Ed. 2d 319 (2004). In summary, the identities of personnel,
regardless of rank or status, who have been investigated but not charged will not be
released unless “exceptional interests militate in favor of disclosure.” Fund for
Constitutional Gov't v. Nat'l Archives & Records Serv., 656 F.2d 856, 861-66 (D.C. Cir.
1981).

       2. The Public Interest in Allegations of Misconduct

   As to the public’s interest in allegations of misconduct, a requester must show how the
requested information “contribut[es] significantly to public understanding of the
operations or activities of the government.” Reporters Comm. for Freedom of Press, 489
U.S. 749, 775 (1989). An individual who becomes the target of a law enforcement
agency investigation, and whose alleged criminal conduct in no way reflects on the law
enforcement agency’s performance, has a significant interest in preventing premature
public disclosure of his or her identity under exemption (b)(7)(C). See Reporters Comm.,
489 U.S. at 765, 773 (information concerning private citizens “reveals little or nothing
about an agency's own conduct”); Nadler v. Department of Justice, 955 F.2d 1479, 1490
(11th Cir. 1992) (“Enabling the public to learn about the conduct of private citizens is not
the type of public interest the FOIA was intended to serve.”); Hopkins, 929 F.2d at 88
(same). The public interest in knowing the identity of an individual who has been the
subject of an investigation is “simply not very probative of an agency's behavior or
performance.” SafeCard Servs., Inc., v. SEC, 926 F.2d 1197, 1206, 288 U.S. App. D.C.
324 (D.C. Cir. 1991).

   The Courts have held when a requester seeks information concerning the identity of
individuals, “the requestor [generally] does not intend to discover anything about the
conduct of the agency that has possession of the requested records.” Reporter's Comm. at
773, see also Schrecker v. U.S. Dep't of Justice, 349 F.3d 657, 666, 358 U.S. App. D.C.
334 (D.C. Cir. 2003) (rejecting the asserted public interest in redacted names and other
identifying information—to “shed light on the workings of government by permitting
closer public scrutiny of the . . . investigations”). See also Citizens for Responsibility &
Ethics in Wash. v. United States DOJ, 870 F. Supp. 2d 70, 81, 2012 U.S. Dist. LEXIS
80887, *20-23.
                                             7
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 24 of 37
                                                                   5720
                                                                   Ser 14/148
                                                                   March 31, 2020


   “[W]hen . . . governmental misconduct is alleged as the justification for disclosure (of
an identity), the public interest is ‘insubstantial’ unless the requester puts forward
‘compelling evidence that the agency denying the FOIA request is engaged in illegal
activity’ and shows that the information sought ‘is necessary in order to confirm or refute
that evidence.’” Davis v. DOJ, 968 F.2d 1276, 1282 (D.C. Cir. 1992) (quoting SafeCard,
926 F.2d at 1205-06); see also McGehghy v. DEA, No. C 97-0185, slip op. at 10 (N.D.
Iowa May 29, 1998) (holding that there is “no compelling public interest rationale” for
disclosing the names of law enforcement officers, private individuals, investigative
details, or suspects’ names from DEA files).

       3. Analysis

   As an initial matter, after carefully reviewing your FOIA request and appeal, I find the
Equal Opportunity Investigation to be law enforcement related. The investigation was
convened to determine whether unlawful discriminatory actions occurred against your
client or other African-Americans in the squadron. Given the serious nature of the
allegations, the investigation was conducted with an eye towards prosecuting offenders or
at least determining whether anyone violated equal opportunity regulations. If unlawful
discrimination had been found in violation of the Uniform Code of Military Justice, then
offenders may be prosecuted in the military justice system, or be subject to administrative
actions, such as a Board of Inquiry.

    Personnel investigations of government employees have been found to be compiled for
law enforcement purposes if they focus on “specific and potentially unlawful activity by
particular employees” of a civil or criminal nature. Stern v. FBI, 737 F.2d 84, 89 (D.C.
Cir. 1984). See also Perlman v. DOJ, 312 F.3d 100, 105 (2d Cir. 2002) (finding
investigation into allegations of preferential treatment and undue access and influence in
INS Investor Visa Program satisfied law enforcement threshold because inquiry focused
on possible violations of law and whether particular employee committed acts that could
subject that employee to criminal or civil penalties), cert. granted, vacated, and remanded
on other grounds, 541 U.S. 970, aff'd, 380 F.3d 110 (2nd Cir. 2004). Further, courts have
found that records in connection with investigations that focus directly on specific alleged
illegal actions which could result in civil or criminal penalties are covered by the (b)(7)
exemption. Nat'l Whistleblower Ctr. v. HHS, 849 F. Supp. 2d 13, 27-28 (D.D.C. 2012)
(reiterating analysis used to distinguish between supervision and investigation of
employees and explaining that because records at issue “were compiled to investigate
allegations that specific individuals at FDA had engaged in specific acts that could
constitute violations of criminal and civil laws,” rather than “a case involving personnel
files maintained in the ordinary course of monitoring employee’s performance, that
records were compiled for law enforcement purposes.”) Thus, the law enforcement
threshold of exemption (b)(7) has been found to be satisfied when agencies demonstrate

                                             8
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 25 of 37
                                                                   5720
                                                                   Ser 14/148
                                                                   March 31, 2020

that they were focusing on an alleged illegal act rather than merely supervising their
employees for performance of duties, which does not satisfy the (b)(7) threshold.

  Here, offenders could have been charged with violating articles 92, 133, and 134 of the
Uniform Code of Military Justice and therefore the investigation you seek was not simply
conducted to monitor performance. Therefore, after carefully reviewing your FOIA
request and appeal, I find that all of the requested records are law enforcement related.
Thus, in accordance with the D.C. District Court’s holding in Adionser, the
privacy/public interest balancing test under FOIA Exemption (b)(7)(C), which is more
deferential to the Government’s withholding of information than (b)(6), is appropriate in
this case. See 811 F. Supp. 2d 284, 298 n. 15 (D.D.C. 2011).

   I also find that the individuals mentioned in the requested documents have a privacy
interest which implicates (b)(7)(C). This is especially true when the individuals have
been investigated for misconduct, the allegations are unfounded, and they do not result in
criminal charges. The Supreme Court’s warning that disclosure of the identity of a non-
charged subject of an investigation should be protected because “allegations of
government misconduct are easy to allege and hard to disprove” is particularly relevant
here. Crawford-El 523 U. S. 585 (1998). Therefore, due to the fact that the investigation
reveals only alleged, uncharged misconduct, release will only occur if “exceptional
interests militate in favor of disclosure.” Fund for Constitutional Gov't 656 F.2d at 861-
66.

   My analysis will be based on the balancing test from Boyd v. Crim. Div of the Dept of
Justice, that the requester must “(1) show that the public interest sought to be advanced is
a significant one, an interest more specific than having the information for its own sake,
and (2) show the information is likely to advance that interest.” 475 F.3d 381, 387. The
question ultimately becomes if releasing the identities of the subject of the investigation
contribut[es] significantly to public understanding of the operations or activities of the
government.” Reporters Comm. for Freedom of Press, 489 U.S. 749, 775 (1989).

   While you have not argued for a release of the (b)(6)/(b)(7)(C) material in the
investigation, I am assuming you seek these records to assist in appealing the EO findings
of the investigation. Please note that any personal interest in requested information has
no relevancy to the public interest in disclosure. See Joslin v. U.S. Dep't of Labor, No.
88-1999, slip op. at 8 (10th Cir. Oct. 20, 1989) (finding no public interest in release of
documents sought for use in private tort litigation); Del Rio v. Miami Field Office of the
FBI, No. 08-21103, 2009 WL 2762698, at *5 (S.D. Fla. Aug. 27, 2009) (holding that “[a]
FOIA litigant’s private interest in obtaining materials for personal reasons plays no part
in the required balancing of interests.”).

  The individuals mentioned in the requested documents have a privacy interest which
implicates (b)(7)(C). I have addressed, at length, the strong privacy interest in uncharged
                                             9
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 26 of 37
                                                                   5720
                                                                   Ser 14/148
                                                                   March 31, 2020

alleged misconduct; the minimal, if any, public interest in the disclosure of the subjects
identities; and how the true public interest lies in how the allegations were investigated
and not who was investigated. Release of any names in the investigation would not lead
to any furtherance of the public’s interest in how the Department of the Navy operates or
“what the government is up to.”

  Therefore, I independently find that FOIA exemption (b)(7)(C) applies to all redactions
made to identities and factual information contained in the investigation.

   As the Department of the Navy’s designated adjudication official for this FOIA appeal,
I am responsible for the denial of your appeal. You may seek judicial review of this
decision by filing a complaint in an appropriate U.S. District Court. My office represents
the U.S. government and is, therefore, unable to assist you in this process.

   If you would like to seek dispute resolution services, you have the right to contact the
Department of the Navy’s FOIA public liaison, Mr. Christopher Julka, at
christopher.a.julka@navy.mil or (703) 697-0031. You may also seek dispute resolution
services from the Office of Government Information Services (OGIS), the Federal FOIA
Ombudsman's office, at (202) 741-5770 or ogis@nara.gov.

 If you have further questions or concerns, my point of contact is Major James
McKeon, USMC, who may be reached at james.mckeon@navy.mil or (202) 685-4596.

  Again, however, as discussed above, though I have denied access to this information
under the FOIA/PA, my office has coordinated with the IDA to allow you or LT Savage
to review, but not receive, an unredacted copy of the requested EO investigation, so that
as a matter of due process within an EO appeal, you can respond to the EO investigation.

  The IDA will contact you by separate correspondence to coordinate. Please feel free to
coordinate with the IDA for access to the records.

                                              Sincerely,



                                              G. E. LATTIN
                                              Director
                                              General Litigation Division

Copy to:
COMNAVAIRPAC
DNS-36
DON OCIO
                                            10
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 27 of 37




               EXHIBIT E
LT McCarl Declaration
       Case           Exhibit E Document 13-3 Filed 08/06/20 Page 28 of 37
             1:19-cv-02983-ABJ
                                 DEPARTMENT OF THE NAVY
                             OFFICE OF THE JUDGE ADVOCATE GENERAL
                              1322 PATTERSON AVENUE SE SUITE 3000
                                 WASHINGTON NAVY YARD DC 20374



                                                                    IN REPLY REFER TO:

                                                                    5720
                                                                    Ser 14/192
                                                                    June 1, 2020

  Ms. Carol Thompson
  The Federal Practice Group
  1750 K Street
  Washington, D.C. 20006
  Email to: cthompson@fedpractice.com
  Submitted on behalf of Lieutenant Courtland Savage, United States Navy

  SUBJECT: FREEDOM OF INFORMATION ACT (FOIA) REQUEST DON-NAVY-
           2019-005892; FOIA/PRIVACT ACT (PA) APPEAL DON-NAVY-2020-
           003861

     This letter serves as my amended response to your FOIA/PA appeal, which was
  received by my office on January 31, 2020, and given the tracking number 2020-003861.
  Your underlying FOIA request, DON-NAVY-2019-005892, was submitted to the
  Commander, Naval Air Forces Pacific (COMNAVAIRPAC), the initial denial authority
  (IDA), and sought an Equal Opportunity (EO) investigation into instances of racial
  discrimination your client, LT Savage, alleged that he suffered. The IDA produced the
  requested investigation, subject to redactions made pursuant to FOIA exemptions (b)(5)
  and (b)(6). You appealed that decision to my office, and on July 29, 2019, I affirmed the
  IDA’s decisions in FOIA appeal DON-NAVY-2019-007817. Subsequently, you initiated
  litigation with the Department of the Navy in the U.S. District Court for the District of
  Columbia, Savage v. Department of the Navy, seeking judicial review of the final agency
  action in DON-NAVY-2019-007817.

    On November 5, 2019, I amended my decision in DON-NAVY-2019-007817 and
  remanded your appeal to the IDA to consider a release of the investigation under the
  Privacy Act (PA). The IDA subsequently produced to you the investigation you seek,
  with redactions made pursuant to FOIA exemption (b)(5) and PA exemption (d)(5) for all
  deliberative process material, and FOIA exemption (b)(6) for third-party names and other
  factual information that could compromise personal privacy. You submitted another
  administrative appeal arguing for release of the (b)(5)/(d)(5) material, specifically
  arguing the information you seek to be released cannot be withheld under the PA. I
  denied this appeal on March 31, 2020. In my denial, I determined, in part, that the PA
  does not apply to the information you seek.
        Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 29 of 37
                                                                            5720
                                                                            Ser 14/192
                                                                            June 1, 2020

  However, since that decision, my office has sua sponte reviewed the applicability of the
PA to the information you seek. Upon review, I have determined that the PA should
apply to the information you seek. Nevertheless, I am affirming my denial of your
appeal.

  After receiving both your initial and second administrative appeals, my office contacted
the IDA regarding the applicability of the PA to the investigation you seek. The IDA
continues to maintain that, because the investigation you seek is not retrievable by LT
Savage’s name or identifiable numbers, it is not in a PA system of records. In my March
31, 2020, letter I agreed with this decision. However, after contacting the IDA for more
information regarding the origin of the investigation, I have determined, instead, that the
PA does apply.

  The IDA informed my office that a congressional inquiry triggered the initial
investigation. Subsequently, another complaint was made regarding the command
climate at LT Savage’s squadron. These two allegations were investigated in a combined
inquiry, contrary to OPNAVINST 5354.1G, the Navy Equal Opportunity Program
Manual, which requires a separate investigation for each EO complaint. Moreover,
neither LT Savage, nor the other complainant signed the appropriate EO forms until after
the combined investigation was initiated. Therefore, under a strict analysis of the
applicability of the EO system of records notice (SORN) 78 FR 37800, June 24, 2013,
NM12713-1, the Privacy Act would not apply. 1

  However, I find that, because the IDA did conduct this investigation in order to
determine whether EO violations occurred, they cannot avoid the PA’s general right of
access that should be afforded to LT Savage. Accordingly, I independently find the PA
to apply to the requested investigation.

  Sections 552a(b) and (t) of Title 5, U.S. Code address the relationship between the PA
and the FOIA, and provide in relevant part:

        (b) No agency shall disclose any record which is contained in a system of
        records by any means of communication to any person, or to another
        agency, except pursuant to a written request by, or with the prior written
        consent of, the individual to whom the record pertains, unless disclosure of
        the record would be—

                (1) to those officers and employees of the agency which maintains
                    the record who have a need for the record in the performance of
                    their duties;

1
 Located at https://dpcld.defense.gov/Privacy/SORNsIndex/DOD-wide-SORN-Article-
View/Article/570361/n05354-1/
                                                   2
      Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 30 of 37
                                                                   5720
                                                                   Ser 14/192
                                                                   June 1, 2020


              (2) required under section 552 of this title [the FOIA];

       (t) Effect of other laws.

              (1) No agency shall rely on any exemption contained in section 552
              of this title [5 USCS § 552] to withhold from an individual any
              record which is otherwise accessible to such individual under the
              provisions of this section.

              (2) No agency shall rely on any exemption in this section to
              withhold from an individual any record which is otherwise
              accessible to such individual under the provisions of section 552 of
              this title [the FOIA];.

   These provisions ensure that if a record is accessible to the requesting party under
either the PA or the FOIA, the record must be produced. Numerous courts have adopted
this construction. See Martin v. Office of Special Counsel, 819 F.2d1181 (D.C. Cir.
1987); Murray v. Fed. Bureau of Investigation, 741 F. Supp. 2d 156 (D.C. Cir. 2010);
and Shapiro v. Drug Enforcement Agency, 762 F.2d 611 (7th Cir. 1985).

   My letter of March 31, 2020, explained why the FOIA prevents release of the
requested material pursuant to FOIA exemptions (b)(5), (b)(6), and (b)(7)(C). The
applicability of these FOIA exemptions stands. However, you argue that PA exemption
(d)(5) does not apply to the redacted material. You have not appealed under the PA for
production of any other withheld information. I will address your argument for release of
the (d)(5) material and explain my reasoning for denial below.

  In 5 U.S.C. § 552a(d)(1), the PA provides :

       Each agency that maintains a system of records shall . . . upon request by
       any individual to gain access to his record or to any information pertaining
       to him which is contained in the system, permit him and upon his request, a
       person of his choosing to accompany him, to review the record and have a
       copy made of all or any portion thereof in a form comprehensible to him,
       except that the agency may require the individual to furnish a written
       statement authorizing discussion of that individual’s record in the
       accompanying person’s presence.

  The PA also provides certain exemptions to the general access/disclosure provision
contained in § 552a(d)(1). One exemption, applicable to your appeal, is 5 U.S.C.
§552a(d)(5), which provides that “nothing in this [Act] shall allow an individual access to
any information compiled in reasonable anticipation of a civil action or proceeding.”
                                             3
      Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 31 of 37
                                                                   5720
                                                                   Ser 14/192
                                                                   June 1, 2020

This provision has been held to be similar to the attorney work-product privilege, see,
e.g., Martin v. Office of Special Counsel, 819 F.2d at 1187-89, although it also extends to
information prepared by non-attorneys. Varville v. Rubin, No. 3:96CV00629, 1998 U.S.
Dist. LEXIS 14006, at *9-12 (D. Conn. Aug. 18, 1998); see also Blazy v. Tenet, 979 F.
Supp. 10, 24 (D.D.C. 1997) (construing subsection (d)(5) to protect communications
between CIA’s Office of General Counsel and members of plaintiff’s Employee Review
Panel while panel was deciding whether to recommend retaining plaintiff).

   The exemption under section (d)(5) shields information that is compiled in anticipation
of court proceedings or quasi-judicial administrative hearings. See, e.g., Martin, 819 F.2d
at 1188-89; Menchu v. HHS, No. 3:12-CV-1366, 2014 WL 1217128, at *4-6 (D. Or. Mar.
21, 2014); Mobley v. CIA, 924 F. Supp. 2d 24, 60-62 (D.D.C. 2013); see also OMB
Guidelines, 40 Fed. Reg. 28,948, 28,960 (July 9, 1975), available at
http://www.whitehouse.gov/sites/default/files/omb/assets/omb/inforeg/
implementation_guidelines.pdf ( “civil proceeding” includes “quasi-judicial and
preliminary judicial steps”).

   You contend that the investigation did not compile information in anticipation of a
non-criminal proceeding or quasi-judicial administrative hearing. I disagree. It is clear
the investigation was convened to determine whether unlawful discrimination occurred
against your client or other African-Americans in the squadron, not as a simple fact-
finding mission, as you contend. If discrimination had been found, the offenders may be
subject to administrative actions, such as a Board of Inquiry, a Court of Inquiry,
Competency Review Board, retirement grade determination, or other non-criminal
adjudication. See Barrett v. Customs Serv., No. 77-3033, slip op. at 2-3 (E.D. La. Feb.
22, 1979) (applying subsection (d)(5) to “policy recommendations regarding plaintiff[‘s]
separation from the Customs Service and the possibility of a sex discrimination action”);
see also Blazy, 979 F. Supp. at 24; Smiertka v. Treasury, 447 F. Supp. 221, 227-28
(D.D.C. 1978); Nazimuddin v. IRS, No. 99-2476, 2001 WL 112274, at *3-4 (S.D. Tex.
Jan. 10, 2001); Taylor v. Dep’t of Educ., No. 91 N 837, slip op. at 3, 6 (D. Colo. Feb. 25,
1994). Like those cases, some of the military administrative, non-criminal, quasi-judicial
forums cited above are adversarial in nature, subject to rules of evidence and potential
discovery, and meet the threshold for PA exemption (d)(5) to apply as a quasi-judicial
forum. See Martin, 819 F.2d at 1188; see also JAGINST 5800.7F, JAGINST 5830.1A.

   Therefore, I am denying your appeal pursuant to PA exemption (d)(5). Also, as
discussed above, I am re-affirming the application of FOIA exemptions (b)(5), (b)(6), and
(b)(7)(C) as to the requested records.

   As the Department of the Navy’s designated adjudication official for this FOIA appeal,
I am responsible for the denial of your appeal. You may seek judicial review of this
decision by filing a complaint in an appropriate U.S. District Court.

                                             4
       Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 32 of 37
                                                                   5720
                                                                   Ser 14/192
                                                                   June 1, 2020

  My office represents the U.S. Government and is, therefore, unable to assist you in this
process.

If you would like to seek dispute resolution services, you have the right to contact the
Department of the Navy’s FOIA public liaison, Mr. Christopher Julka, at
christopher.a.julka@navy.mil or (703) 697-0031.

   You may also seek dispute resolution services from the Office of Government
Information Services (OGIS), the Federal FOIA Ombudsman's office, at (202) 741-5770
or ogis@nara.gov.


 If you have further questions or concerns, my point of contact is Major James
McKeon, USMC, who may be reached at james.mckeon@navy.mil or (202) 685-4596.

                                              Sincerely,



                                              G. E. LATTIN
                                              Director
                                              General Litigation Division

Copy to:
COMNAVAIRPAC
DNS-36
DON OCIO




                                             5
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 33 of 37




               EXHIBIT F
    LT McCarl
         Case Declaration Exhibit FDocument 13-3 Filed 08/06/20 Page 34 of 37
              1:19-cv-02983-ABJ




      NATOPS EVALUATION REPORT
      OPNAV 37JOn (4-90) SIN 0107-LF-009-8000                                                  REPORT SYMBOL OPNAV 3710-21
      NAME (LAST. FIR.C:T MIDnl .F. l'NIT!AL)                        RANK                                SSN
     - (b) (6)                                                       lSTLT                               ONFILE
      SQUADRON I UNIT                                                AIRCRAFT MODEL                             CREW POSITION
      VFA-106                                                        FA-18A-D                            PILOT
      TOTAL PILOT I FLIGHT HOURS                                     TOTAL HOURS IN MODEL/SERIES         DATE OF LAST EVALUATION
      312.3                                                          86.9                                13 APR 15
                                                    NATOPS EVALUATION
                          REQUIREMENT                                       DATE COMPLETED                         GRADE

                                                                                                            Q           CQ         u
      OPEN BOOK EXAMINATION                                                     18 FEB 16                   Q
      CLOSED BOOK EXAMTNA TJON                                                  18 FEB 16                   Q
      fMMEDIATE ACTION EXAMrNATION                                              18 FEB 16                   Q
      ORAL EXAMINATION                                                          19 FEB J.6                  Q
      EVALUATIO}! FLIGHT                                                        19 FEB 16                   Q
      FLIGHT DURATION                                                AIRCRAFT BUNO                       OVERALL FINAL GRADE
      1.0                                                            TOFT23                              QUALIFIED
      REMARKS OF EVALUATOR I INSTRUCTOR
      FLIGHT CONDUCTED PER OPNAVINST 3710.7U AND COVERED START EMERGENCIES,
      TAKEOFF ABORTS, LOSS OF THRUST ON TAKEOFF, OUT-OF-CONTROL FLIGHT,
      INFLIGHT EMERGENCIES, SINGLE ENGINE PROCEDURES I CONSIDERATIONS, AND
      LOSS OF DIRECTIONAL CONTROL.
      l ST LT (b)(6) IS RECOMMENDED TO BECOME FULLY NA TOPS QUALIFCED IN THE F/A-18 A-D
      AIRCRAFf.
      CONDUCTED CRM FLIGHT EVALUATION PER CNAFINST l 542. 7A.
      A REVIEW OF ACM TRAINING RULES WAS CONDUCTED IN CONJUNCTION WITH TI-nS
      EVALUA TJON.

                                                                                                         EXPIRES: 28 FEB 17
                                                                                QHECK lF CONTINUED ON REVERSE SIDE

      'GRADE, NAME OF EVALUATOR/ INSTRUCTOR                      Sl<lNATlfRF.                                   DATE
     · LT{b) (6)                                                 (b) (6)                                         .l.9   llm, I (
     -G- -. - - -, _ ___F_ E_V_A_L_UE_E------tSIGNA1URE-
        RAD E N AME O                                                                                           DATE
       lST LT{b) (6)                                             (b) (6)                                        tr fe1J ll
      R.EMARJ<S OF UNIT COMMANDER

       lST LT (b) (6)        IS FULLY NATOPS QUALIFIED lN THE FA-18 A-D AIRCRAFT.

       RANK. NAME OF UNIT COMMANDER                              SIGNATURE
                                                             I
      CDR (b) (6)                   CO
        \VST, OFT, COT, or cockpit cheek in accordance with OPNA VINST 3510,0 US GOVERNMENT PRINTING OFFICE: 1993·504-079100119




-------'---------- -- ·- . -                           -   - -                        .. . -   -···------------------
                                                                      064
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 35 of 37




               EXHIBIT G
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 36 of 37
Case 1:19-cv-02983-ABJ Document 13-3 Filed 08/06/20 Page 37 of 37
